·AO 245B(Rev. 02/08/2019) Judgment in.a Criminal Petty Case (Modified)                                                                  Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                 v.

                        Rogelio Jimenez-Flores                                  Case Number: 3:19-mj-21909

                                                                               Jose G Badil
                                                                                Defendant's Attorn y


 REGISTRATION NO. 74960298
                                                                                                               MAY 1 5 ZD19
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint                                     CL[RK. IJ.c>. DtSTR~Cr COURT
                                        -------'------------~-i,.sno~u·~rHTIEx·K~t~~d~iS~Tsm17'Tc17   u~r7'7IGA""'L11·v~,m,.,.ill1".,~r
  D was found guilty to           count(s)                                        BY                               DEPUTY
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                   Nature of Offense                                                              Count Number(s)
 8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                    1

  D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
  0     Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                               ~     TIME SERVED                           D -----~---days

  IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, May 15, 2019
                                                                             Date of Imposition of Sentence



                                                                             Illiiitt::OCK
                 -x:,:'-;:7
 Received/       7 .)
                --'-~'------­
                DUS M

                                                                             UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                       3:19-mj-21909
